Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 1, 2018

                                       No. 04-17-00356-CR

                                   Ex Parte Juan ENRIQUEZ,
                                            Appellant

                   From the 81st Judicial District Court, Karnes County, Texas
                                    Trial Court No. 3862-G
                          Honorable Donna S. Rayes, Judge Presiding


                                          ORDER

       On August 8, 2018, this court issued an opinion affirming the trial court’s judgment.
Appellant has filed a pro se motion in this court requesting a free copy of the appellate record for
purposes of filing a petition for discretionary review.

         An indigent appellant’s right to obtain a free copy of the appellate record in connection
with an initial direct appeal does not extend to discretionary review by the Texas Court of
Criminal Appeals. TEX. R. APP. P. 20.2; Ex parte Trainer, 181 S.W.3d 358, 358-59 (Tex. Crim.
App. 2005). The Court of Criminal Appeals has held that even though an appellant has the right
to file a petition for discretionary review, there is no constitutional or statutory requirement that
the record be provided to appellant at no cost for purposes of preparing and filing a pro se
petition for discretionary review. Trainer, 181 S.W.3d at 359. Under Trainer, we have no
choice but to deny appellant’s motion. Accordingly, appellant’s “Motion for the Record to
Prepare Petition for Discretionary Review” is DENIED.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2018.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court